Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2021 has been entered.
 
Claims 1-15 have been examined. Claims 1, 6, 11 have been amended. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 6-10, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al. (US. 20150213202 hereinafter Amarasingham) in view of Desai (Ref U: Rehospitalization for Heart Failure) and further in view of Amland et al. (US. 20140136227 hereinafter Amland). 

With respect to claim 1,  Amarasingham  teaches a computer system configured to detect clinical deterioration in a patient having a health condition during a plurality of post-discharge patient follow-up periods (‘202; Fig. 3 showing post-discharge time or period; Para 002 illustrating the deterioration of patient condition; Para 0134: Once a targeted patient is discharged, outpatient intervention and care begin. Such interventions may include a follow-up phone call within 48 hours from the patient's case manager, such as a nurse; doctors' appointment reminders and medication updates; outpatient case management for 30 days; a follow-up appointment in a clinic within 7 days of discharge; a subsequent cardiology appointment if needed; and a follow-up primary care visit.), 

Amarasingham discloses as in Fig. 9 shows a clinical predictive modeling method, describing the application of predictive analytics across the different stages of a patient’s clinical encounter in various setting of care. (‘202; Para 0019). Amarasingham discloses probability of having heart failure, total versus enrolled in an intervention program over a specified time period. Additional exemplary standard tracking reports 202; Para. 0075)
 wherein the computer system comprises one or more physical processors programmed with computer program instructions which (‘202; Paras 0015-0018), when executed cause the computer system to: 
determine a clinical deterioration risk detection value  for the corresponding patient in the post-discharge patient follow-up period using a corresponding clinical deterioration risk detection model, the clinical deterioration risk detection value being configured to predict the likelihood of the clinical deterioration in the patient in the corresponding post-discharge patient follow-up period (‘202; Para 0034: clinical deterioration risk detection value for the patient in that post-discharge patient follow-up time period is determined using the corresponding clinical deterioration risk detection mod ; Para 0044: Within a certain time of a patient's admission to the hospital, stored historical and real-time patient data are analyzed by the clinical predictive and monitoring system and method to confirm both the likelihood of diagnosis of a specific disease(s) and the likelihood of occurrence of certain subsequent adverse events related to the patient, such as congestive heart failure (readmission), taking into account the most recent adverse event as well; Para 0086: The enhanced predictive model is capable of serving as a reliable warning tool for the timely detection and prevention of adverse events. Its functionality may include patient risk stratification, notification of clinical staff of an adverse event, and identification of health service and relevant social service organizations based);. 
Desai (Red U)  teaches 
determine a different clinical deterioration risk detection model for each of the plurality of post-discharge patient follow-up periods (‘Ref_U; page 3 of 22: Fig. 1 shows three phases of readmission risk after heart failure hospitalization; page 4 of 22- page 5 of 22:  three risk models: the transition phase, the plateau phase and phase of palliation and priorities); each clinical deterioration risk detection model being a different function of health information of the patient in the corresponding post-discharge patient follow-up period (Ref_U; page 4/ of 22- page 5/of 22: transition phase-collaborative care function, plateau phase- During this plateau phase, emphasis for patients with heart failure and reduced EF has typically been on optimization of disease modifying therapies, Papillion phase- Earlier introduction of palliative care considerations in the ambulatory oncology population has been shown to improve quality of life for patients). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Amarasingham with the technique of rehospitalization for heart failure of Desai in order to generate three detection model for each of plurality of post discharge patient follow-up periods. 
Amland teaches 
flag an alert as a result of the determined clinical deterioration risk detection value for the post discharge patient follow-up period (‘227; Para 0030: when a patient is admitted to a hospital or other clinical facility, the patient's condition may be diagnosed. Based on the patient's condition, a readmission risk prediction model may be selected and used to calculate a readmission risk score that represents the probability of readmission for the patient. The readmission risk may be based on readmission within a predetermined period of time, such as within 7 days after discharge, within 30 days after discharge, within 60 days after discharge, within 90 days after discharge, etc construed as the post discharge patient follow-up period.): and 
based upon the alert, direct an intervention for the patient, wherein different interventions are used and each intervention has a different time lag related to a respective post-discharge patient follow-up period (‘227; Para 0031: linking the readmission risk for patients to clinical decision support and providing user interfaces to assist in identifying interventions for patients and also linking to orders to allow clinicians to enter orders based on review of readmission risk. For instance, readmission risk scores may help identify high readmission risk patients such that clinicians may determine proper interventions for those patients. In some embodiments, the system may recommend treatment interventions based on patients' readmission risks; Para 0035). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  the system of Amarasingham/Desai with the technique of readmission risk assessment of Amland (‘227; Abstract)  in order to detect clinical deterioration in a patient having a health condition during one or more post-discharge patient follow-up periods. 
Claims 6, 11 are rejected as the same reason with claim 1. 

With respect to claim 2, the combined art teaches the computer system of claim 1, further comprising:  

one or more remote health monitoring devices, each of which comprises one or more sensors programmed to obtain health information of the patient, and one or more physical processors programmed with computer program instructions which, when executed, cause the remote health monitoring device to: 
obtain, based on the sensors, the health information of the patient in the corresponding post-discharge patient follow-up period (‘202; Para 0045); and 
provide the health information of the patient in the corresponding post-discharge patient follow-up period to the computer system (‘202; Paras 0045-0046), 
wherein the computer system determines the clinical deterioration risk detection value for the patient in the post-discharge patient follow-up period by obtaining the health information of the patient in the corresponding post-discharge patient follow-up period and using the corresponding clinical deterioration risk detection model (‘202; Para 0086: RFID for tracking clinical variables post-discharge).
Claims 7, 12 are rejected as the same reason with claim 2. 

With respect to claim 3, the combined art teaches the system of claim 1, wherein the computer system determines the clinical deterioration risk detection model for each of the post-discharge patient follow-up periods by: 
Amland teaches 
obtaining a set of coefficients, the set of coefficients being determined using previously obtained health information from a plurality of patients in the post-discharge patient follow-up period corresponding to that clinical deterioration risk (‘788; Abstract; The Examiner notes that the present specification does not provide any specific information of  how to compute, calculate the  coefficients, but only provide mere description of these coefficients in the functionality of each model. See Paras 0037-0038. And thus these coefficients are interpreted in a form of risk prediction model in Amland, 224; Para 0029: Each readmission risk prediction model may be generated for a given condition using clinically relevant data from patients diagnosed with that condition). 
. 
Amarasingham teaches 
continuously obtaining subsequent health information of the plurality of patients in the postdischarge patient follow-up period corresponding to that clinical deterioration risk detection model (‘202; Abstract); and 
continuously modifying the clinical deterioration risk detection model to include the subsequent health information (‘202; Abstract)
Claims 8 and 13 are rejected as the same reason with claim 3. 

With respect to claim 4, the combined art teaches the computer system of claim 1, Amarasingham discloses wherein the computer system determines a weighted clinical deterioration risk detection value for the patient using the clinical deterioration risk detection values for the patient in two or more of the post-discharge patient follow-up periods (‘202; Para 0064).
Claims 9, 14 are rejected as the same reason with claim 4. 

With respect to claim 5, the combined art teaches the computer system of claim 1, Amarasingham discloses  wherein the computer system determines an aggregated clinical deterioration risk detection value for the patient using the clinical deterioration risk detection values for the patient in each of the post-discharge patient follow-up periods (‘202; Para 0064)..
Claims 10, 15 are rejected as the same reason with claim 5. 

Response to Arguments
. 
 Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEP V NGUYEN/Primary Examiner, Art Unit 3686